                    Case 2:21-cv-01365-ER Document 19 Filed 06/29/21 Page 1 of 2



BREM MOLDOVSKY, ESQ.                                                                             NEW YORK
Email: brem@bremlaw.com                                                                        305 BROADWAY
Admitted in NJ, NY and PA                                                                     SEVENTH FLOOR
                                                                                          NEW YORK, NY 10007
Brem Moldovsky, L.L.C. was formed
in PA & Registered in NJ & NY
                                                                                        PHONE (212) 563-3370
                                                                                        FAX   (212) 563-3371
                                            www.bremlaw.com
PENNSYLVANIA                                                                                    NEW JERSEY
100 NORTH 18TH STREET                                                                     103 CARNEGIE CENTER
SUITE 300                                                                                            SUITE 300
PHILADELPHIA, PA 19103                           June 29, 2021                             PRINCETON, NJ 08540

PHONE (215) 546-9957                                                                    PHONE (201) 894-8930
FAX (215) 546-9942                                                                      FAX   (201) 894-8933

      Via ECF
      Honorable Eduardo C. Robreno
      United States District Court
      Eastern District of Pennsylvania
      15614 U.S. Courthouse
      Philadelphia, PA 19106
      Courtroom 15-A

      RE:            Brem Moldovsky, L.L.C. et al. v. Andrew Ellner et al., Case No. 2:21-cv-01365

      Dear Judge Robreno:

                The undersigned represents Plaintiffs Brem Moldovsky, L.L.C. and Brem

           Moldovsky, Esq. in the above captioned matter. The Plaintiffs writes to move the Court

           for an Order striking the Motion to Dismiss in this action filed on Defendants’ behalf late

           in the evening on June 28, 2021 pursuant to Federal Rule 12(a)(1)(A)(1) and Federal

           Rule 12(f)(2). Defendants’ motion is untimely, having been filed at least seven days after

           Defendants defaulted by not responding to the Complaint within the 21 days allowed due

           to their own culpable conduct. The Motion is also redundant, immaterial, impertinent in

           that what it conveys should have been part of Plaintiff’s motion for extension and to open

           the default that is pending.




                                                        1
      Case 2:21-cv-01365-ER Document 19 Filed 06/29/21 Page 2 of 2
   Furthermore, Defendants have already mooted their motion by moving the Court for

leave for an extension of to file an untimely response after the time to respond has

expired and they are in default pursuant to Federal Rule 6 (b)(1)(B) (ECF Doc. # 14).

The Plaintiffs have opposed that motion and requested that the default be upheld for all of

the reasons stated in that Opposition (ECF Doc. #15). The Defendants’ motion for an

extension is sub judice, and should be ruled on before Defendants are allowed to file a

response to the Complaint. As appropriate the Plaintiffs’ current request to strike can be

considered along with the aforementioned Opposition to the Defendants’ motion for an

extension of time and the Plaintiffs’ request to uphold the default.

       This office is available for any questions as appropriate and appreciates Your

Honor’s time and attention to this matter.

                                                      Respectfully submitted,

                                                      ________________________
                                                      Brem Moldovsky, Esq.
CC via ECF Counsel of Record                          Brem Moldovsky, LLC




                                             2
